Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/235,538 TABLE MOUNT FOR A TOUCHSCREEN DEVICE filed on 4/20/2021.  Claims 1-22 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 6/22/2021 and 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2016/0324701 to Cambridge et al.
With regards to claim 1, Cambridge et al. teaches an apparatus and it would be obvious to one of skill in the art that the apparatus could be used with the method steps as they are suitable uses for the device including attaching a table mount (30) to a rail (25) of a surgical table (34), attaching a touchscreen device (41) to the table mount; placing a patient on the surgical table; adjusting the table mount to a position over the patient such that the touchscreen device extends over a width and height of the patient. The table mount is adjustable for adjusting where the screen may be best used.  
With regards to claims 2 and 6, Cambridge teaches that the touchscreen device extends vertically above the rail of the surgical table. It does not teach the specific dimension of at least 20.35 inches, however dimensions have been held to be design choices which are obvious to optimize and wherein the height of the touchscreen device is adjusted vertically at least 6.95 inches. 
With regards to claim 3, Cambridge teaches that the touchscreen device extends horizontally away from the rail of the surgical table. It does not teach the specific dimension of at least 20.9 inches, however dimensions have been held to be design choices which are obvious to optimize. 
With regards to claims 4 and 8, it would be obvious from the adjusting mount of Cambridge that is would be used as wherein adjusting the table mount over the patient comprises rotating the table mount and the touchscreen connected to the table mount over the patient.
With regards to claim 5, it would be obvious from the adjusting mount of Cambridge that is would be used as adjusting a height of the touchscreen device connected to the table mount.

	With regards to claim 7, it would be obvious from Cambridge to have tilting the touchscreen device connected to the table mount. (See Figure 6).  
	With regards to claim 9, it would be obvious from Cambridge that the table mount is configured to adjust the touchscreen device with six degrees of freedom.
	With regards to claim 10, it would be obvious from Cambridge to have the method of connecting a cable to the touchscreen device, in order to power the device. 
	With regards to claim 11, it would be obvious from Cambridge to securing the cable to the table mount in order to keep it organized. 
	With regards to claim 12, it would be obvious to cover the touchscreen device and a portion of the table mount with a drape as needed for surgical protection. 
	With regards to claim 13, it would be obvious further securing the drape to the touchscreen device and/or the portion of the table mount, to keep the drape secure.
With regards to claim 14, it would be obvious wherein the drape is secured to the touchscreen device and/or portion of the table mount with an elastic loop in order to removably secure the drape. 
With regards to claim 15, it would be obvious from Cambridge structure to the method of adjusting the table mount such that the touchscreen device and table mount are no longer over the patient, after the surgical procedure is complete.
With regards to claim 16, it would be obvious removing the drape from the table mount and touchscreen device after the procedure is complete. 
With regards to claim 17, it would be obvious from Cambridge that after the procedure is complete the method of removing the touchscreen device from the table mount.
With regards to claim 18, it would be obvious from Cambridge that after the procedure is complete the method of removing the table mount from the rail of the surgical table.
With regards to claim 19, it would be obvious from Cambridge tilting the surgical table.
With regards to claim 20, it would be obvious from Cambridge wherein the table mount remains in the adjusted position when the surgical table is tilted. The table is shown to be adjustable. 
With regards to claim 21, it would be obvious from Cambridge to have the method of adjusting the table mount to a second position such that the touchscreen device is tilted relative to the tilted surgical table.
With regards to claim 22, it would be obvious from Cambridge the method of adjusting the table mount to a second position such that the touchscreen device is viewed from either side of the surgical table. All of these steps are routing and suitable to the structure disclosed. 

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        9/21/22